DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27are rejected under 35 U.S.C. 103 as being unpatentable over Fang, CN 205728455 U in view of Kawakami, US 9888749 B1.  Fang discloses the claimed oscillating gemstone mounted in a base portion oscillatingly supported in a frame via ring shaped coupling elements on the frame and the base.  Fang also discloses that the front and rear surfaces of the ring portions are not exposed and are covered by the frame’s front and rear sides.  Fang also discloses that parts of the coupling parts, i.e., the side surfaces, are exposed through the aperture in the frame on each side of the frame.  The annotated drawing shows the correlations between the claimed subject matter and Fang’s invention. It is also understood, from applicant’s disclosure, that the frame portion (30) and the protective member are one in the same element.  Further, it is also understood, from applicant’s disclosure, that the coupling parts are one in the same as the ring portions.  They just happen to be parts of the rings portions that engage with one another.

    PNG
    media_image1.png
    780
    689
    media_image1.png
    Greyscale

	The amendment adds a limitation to the independent claims directed to the protective member or frame further covers and protects, from the outside, outer lateral surfaces in the width direction of each of the right and left frame-side engaging ring portions and each of the right and left base-side engaging ring portions in the coupled state.  

Kawakami discloses a protective/frame member that covers the front, rear, top, bottom and lateral sides of the base and frame engaging structures that provide the gemstone with the means to oscillate.

    PNG
    media_image2.png
    344
    672
    media_image2.png
    Greyscale

Therefore, it would have been obvious to modify Fang’s gemstone setting support with Kawakami’s inverted c-shaped pendant design to improve the beauty of the pendant while also better protecting the frame and base coupling means from dirt and the environment.
Regarding claim 21, Fang discloses that the frame portion is hollow to receive the base and its ring portions.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677